 PEERLESS PUMP DIVISION369In the systemwide unit herein found appropriate, we shallinclude gas employees at Nyack, New York, previously notrepresented by any labor organization, deeming them a naturalaccretion to the Employer's services. Employees at the Em-ployer's TomkinsCoveplant,however, voted in a consentelection held in Case No. 2-RC-4763 on June 30, 1952, andchose the Electrical Workers as their exclusive collective-bargaining representative. In accordance with Section 9 (c) (3)of the amended Act, 9 we shall exclude these employees fromthe instant unit and not permit them to vote in the electiondirected herein. If, however, the Electrical Workers wins theelection among other employees of the Employer, the Electri-calWorkers may bargain with the Employer for TomkinsCove employees as a part of a systemwide unit.Upon the entire record in these cases, we find that thefollowing employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All gas and electricalemployees in the Eastern and Western Divisions in the Statesof New York, New Jersey, and Pennsylvania, including meterreaders and employees at Nyack, New York, but excludingemployees at the Tomkins Cove, New York, plant, officeclerical employees, salesmen, guards, and executives, fore-men, and other supervisors as defined in the Act.[The Board dismissed the petition filed by InternationalChemical Workers Union,AFL, Local143, in CaseNo. 2-RC-5531.][Test of Direction of Election omitted from publication.]9This section provides, in part: "No election shallbe directed in any bargaining unit or anysubdivision within which, in the preceding twelve-month period, a valid election shall have beenheld "PEERLESS PUMP DIVISION OF THE FOOD MACHINERYAND CHEMICAL CORPORATION'andUNITED STEEL-WORKERS OF AMERICA, CIO, Petitioner. Case No. 21-RC-2988. June 4, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.'The Employer's name appears as amendedat thehearing,105 NLRB No. 38. 37 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with thiscase to a three-member panel[Members, Houston,Styles,and Peterson].Uponthe entire record in this case,the Board finds:1.The Employeris engaged in commerce withinthe meaningof the Act.2.The labororganizationsinvolvedclaim to represent cer-tain employeesof the Employer.3.The Employerand the Intervenor,Western MechanicsLocal No. 700,International Union of Mine,Mill and SmelterWorkers, plead their contract as a bar to this proceeding. Thecontract,dated June 25, 1952,provides in article I, section 1,that it shallbe in effectuntilMay 27, 1953, andrenewed fromyear to yearthereafterunless either party shall give written notice to the other ofitsdesire to change or modify said Agreement. Suchwritten notice shall be given between February 28, 1953,andMarch 27, 1953...whereupon it shall become theduty of the parties to bargain collectively for the purposeof arriving at a new Agreement. . . .The petition herein was filed on March 10, 1953.2As the contract enabled either party to effect its termina-tion or modification by notice at any time between February28 and March 27, 1953,we find that the contract remained opento a question concerning representation during that period, andthat the Mill B date of March 27, 1953,is therefore the criticaldate against which the timeliness of the petition must be deter-mined.3As this petition was filed on March 10, 1953, we findthat it was timely filed and that the contract does not bar thisproceeding.Accordingly,we find that a question affecting com-merce exists concerning the representation of employees ofthe Employer within the meaning of Section 9(c) (1) and Section2 (6) and(7) of the Act.4.The parties stipulated, and we find,that the following em-ployees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees attheEmployer'sLosAngeles,California,plant, includingfactory janitors and shipping, stockroom,and test plant em-ployees, but excluding office and clerical employees whereverlocated, salesmen,office janitors,guards, timekeepers, blue-print operators,draftsmen,all engineers such as design, sales,progress,test, and mechanical engineers,and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]2On March 17, 1953, theIntervenor notifiedthe Employerof its desire to negotiatecertainmodifications to their agreement in accordance with article I, section1The Employer, how-ever,refused to enter into negotiations pending the Board's disposition of the petitionSGeneral ElectricCompany, 101 NLRB 619.